Citation Nr: 0520066	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  01-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1971 to May 1973 
and from August 1973 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the above claim.

This matter was previously before the Board September 2003, 
when it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD related to any in-
service trauma.

2.  An acquired psychiatric disorder did not result from 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
PTSD.  38 C.F.R. § 3.304(f) (2004).

2.  The veteran is not entitled to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in June 2000, March 2001, May 2001, 
March 2003, and May 2004.  The veteran was told of what was 
required to substantiate her claims, of her and VA's 
respective duties, and was asked to submit evidence and/or 
information, which would include that in her possession, to 
the RO.  The veteran's claim was initially adjudicated by the 
RO in May 2001.  Adequate notice, by means of the June 2000 
and March and May 2001 letters, was provided to the veteran 
prior to initial adjudication of her claim, thus there is no 
defect with respect to the timing of the notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records have been obtained, as discussed 
below.  Extensive development was accomplished as a result of 
the prior Board remand.  See VA letters dated March 13, 2003 
and April 10, 2003.  Walter Reed Medical Center has reported 
that no records are available.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent VA examinations in 2000 and 
2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claims on the merits.


Factual background

The veteran claimed entitlement to service connection for 
PTSD and depression in January 2000.  In conjunction with her 
claim, she asserted that she experienced certain inservice 
stressors, including having undergone a post-abortion 
dilation and curettage (D&C) after developing an infection in 
October 1973.  She said that the D&C was done without any 
anesthesia and that the she was berated by the treating 
physician.  She said that she was humiliated and hurt and did 
not tell anyone about it until 1987 in therapy.  She also 
reported that in the spring of 1974 her date and his friends 
attempted to rape her.  She again indicated she did not 
report it due to being humiliated.  In addition, she stated 
that she was stalked from July to December 1974 by her 
girlfriend's ex-boyfriend.  She said that she saw a private 
psychiatrist not on base while in service.

Service personnel records show the veteran served as a 
psychiatric mental health nurse.  In September 1973, she was 
assigned to Ft. Ord as a first Lieutenant.

A review of the veteran's service medical records reveals 
that there were no reports of, treatment for, or findings of 
any psychiatric disease or disorder during active service.  A 
clinical record dated in October 1973 shows that he veteran 
reported that she related that her major complaint was the 
fact that she "allowed" herself to get pregnant.  It was 
noted that she would probably have no problems dealing with 
the abortion physically or psychologically.  It was noted 
that a social worker would see her on in-patient status pre 
and post therapeutic abortion.

The records revealed that on October 16, 1973, under general 
anesthesia, the veteran underwent a therapeutic abortion, 
i.e., dilatation and evaluation of the uterus.  The uterine 
cavity was gently curetted to verify completeness of 
evacuation.  The discharge summary revealed that there had 
been no complications whatsoever associated with the 
procedure.  

Hospitalization was required for postabortal endometritis 
from October [redacted] to [redacted], 1973.  It was noted that the veteran 
had undergone a therapeutic abortion on October 16, 1973, by 
suction curettage with no complications.  During 
hospitalization from October [redacted] to [redacted], 1973, the veteran had 
a pelvic examination which disclosed exquisite tenderness of 
the entire pelvic area.  Vaginal culture was taken.

Service personnel records show that in April 1974, the 
veteran was transferred to Walter Reed Army Medical Center.  
An academic evaluation report dated in December 1974 competed 
by S.M. shows that she was having personal life crisis which 
affected her performance and was using outside resources to 
resolve same.

In September 1975, the veteran was promoted from first 
Lieutenant to Captain.  In 1976 and 1977 she received several 
letters of appreciation for her work.  In March 1979, she 
requested release from active duty.   

Separation examination in January 1979 revealed normal 
psychiatric evaluation and no psychiatric complaints.  It was 
noted that the veteran had gained 30 pounds in the past six 
months.  She was diagnosed as having weight gain, 
questionably due to sluggish thyroid.

In July 1985, the veteran was discharged from reserve service 
due to a second pass on promotion.

A medical record from A. Henri Moyal, M.D. dated in April 
1997 shows that the veteran was under a lot of work stress 
with uncontrolled crying and guilt.  She reported having 
first been diagnosed with PTSD and major depression in the 
mid 1980s.  She provided a history of stressors as outlined 
above.  The diagnostic impression was chronic PTSD.  

Vet Center records dated from 1995 to 2002 show ongoing 
counseling by social workers for symptoms associated with 
PTSD, sexual trauma/harassment in the military and sexual 
trauma during childhood.  Outpatient treatment records reveal 
that the veteran provided a history of childhood incest 
experiences with her grandfather, inappropriate treatment by 
a doctor in the military during an abortion procedure, and a 
physically and emotionally abusive relationship with her ex-
husband.  With respect to the in-service doctor, he 
reportedly stated, "Well you may not know how to do anything 
about this but you sure knew how to get pregnant, didn't 
you?"

A used leave summary from the veteran's employer dated in 
April 2000, shows that the veteran took significant leave 
from her current job as a psychiatric nurse from the period 
of June 1999 to March 2000. 

A VA examination report dated in June 2000 shows that the 
veteran reported working in the psychiatric unit as a 
utilization and review nurse.  She described a great deal of 
ongoing stress and anger toward her supervisor.  She 
indicated that she entered the Army after college graduation 
in 1973.  She mentioned having a painful dilation and 
curettage while in the Army, but made no reference to the 
"gang rape" during service.  She described her Army 
experience as both good and bad, and that it had resulted in 
her being distrustful of men, and being uncomfortable and 
controlling.  She reported that she would see a psychiatrist 
about every three months.  She also reported compulsive 
gambling that led to her having to declare bankruptcy in 
1998, and compulsive purchasing.  She stated that she did use 
alcohol until about ten years ago from a ten year period from 
1972 to 1983, and that she used stimulants such as Dexedrine 
and "speed."  She added that she had no particular friends at 
this time, and that after she retires from her position she 
planned to work part time as a psychiatric nurse for some 
private agency.

The impression was depression and borderline personality 
disorder.  It was the examiner's opinion that the veteran did 
not meet the criteria for a diagnosis of PTSD.  The examiner 
stated that the claims folder was carefully reviewed.

In July 2000, the veteran completed a VA Information In 
Support Of Claim For Service Connection For PTSD Secondary To 
A Personal Assault questionnaire.  She reported inservice 
stressors, which included after her abortion undergoing a 
procedure involving dilation without any anesthesia and being 
"tortured" by the treating physician in October 1973.  She 
reported an attempted gang rape in July 1974, and she 
reported being stalked from July 1974 to December 1974 while 
at the Walter Reed Medical Center in Washington, DC.  She 
indicated that she has since experienced anger and anxiety.  
She reported using increased leave over the past three years; 
having a decrease in performance appraisals from outstanding 
to satisfactory; using increased medication for depression; 
having a history of marijuana abuse until 1983; doing things 
on her own instead of as told by authority; gaining 250 
pounds in recovering from gambling; having to file 
bankruptcy; and social isolation.

In a letter to the RO dated in January 2001, the veteran 
asserted that she experienced stresses at work (since 1995 in 
particular), which had overwhelmed her and which had 
contributed to increased depression, feelings of anger, 
hopelessness, suicidal ideation and insomnia.  She indicated 
that she had not progressed in her career as expected or 
appropriate.  She described being deeply despondent, feeling 
abused, used and literally and figuratively tortured by 
physicians -- first by the OBGYN physician who performed the 
dilation and curettage without anesthesia or pain medication, 
while verbally abusing her due to his being judgmental about 
her having been single and pregnant. 

She also described being stressed by the physicians and 
management at the VA Medical Center in Phoenix, Arizona, 
wherein she had not advanced professionally, and where she 
had been harassed and hounded for a year (March 1999 through 
March 2000).  She described that the current stressors at 
work felt like a professional boundary violation and 
metaphorical rape.  She described symptoms which included 
depression, anger, rage, suicidal ideation with feelings of 
hopelessness and helplessness, insomnia, tearfulness, 
irritability, difficulty handling authority, poor attendance 
at work, relationship difficulties, social isolation, 
decreased energy, inability to concentrate, sense of 
impending death, and difficulty functioning.  She added that 
she felt the examiner in the June 2000 VA examination seemed 
to rather curtly and abruptly invalidate and dismiss her 
feelings and experiences.   She added that she believed the 
way the OBGYN physician had treated her when she was a 21 
year old Army Nurse Corp Lieutenant constituted professional 
negligence and malpractice if not an outright criminal act.  
It had affected her deeply and cost her in her personal, 
professional and spiritual life.

A lay statement from a fellow service member (S.M.) dated in 
April 2003 shows that the veteran was said to have been 
harassed by the civilian boyfriend of another fellow service 
member during her period of active service.  She added that 
her tires were slashed six times and that she found a bloody 
syringe on her windshield.  She was also said to have fallen 
behind in her studies because of fear and anxiety, and that 
she eventually transferred to another unit. 

A private medical record from J. R. Hicks, M.D., dated in 
April 2003 shows that the veteran reported stressors to 
include (1) severing a 22 year relationship with an alcoholic 
boyfriend who was also the father of her child; (2) being the 
victim of sexual abuse between 9 and 13 years of age by her 
maternal grandfather; (3) being a party to a lawsuit over the 
last three and one-half years against VA; (4) having an 
elective abortion and subsequent dilation and curettage 
without anesthesia and being emotionally and verbally abused 
by the gynecologist in October 1973; (5) being the victim of 
an attempted gang rape in the spring of 1974; (6) being 
stalked from July 1974 through December 1974; (7) being 
married to an alcoholic/PTSD male for seven years; (8) 
financial concerns; and (9) her 11 year old child had 
attention deficit hyperactivity disorder.  She added having 
had significant multiple episodes of moderate and severe 
depression in her teens.  When asked about post traumatic 
stress symptoms, the veteran related, among others, 
flashbacks and recurrent dreams.  The diagnostic impression 
was moderate to severe, recurrent type, major depression; 
chronic PTSD; and generalized anxiety disorder.  

A VA examination report was conducted in June 2004 and July 
2004.  The claims folder was reviewed.  The veteran reported 
the inservice stressors, i.e., a traumatic gynecological 
examination during service in 1973; an attempted gang rape, 
but that she fought them off after several hours; and being 
stalked by someone who slashed her tires.  She also stated 
that her grandfather sexually abused her when she was a child 
and that her father was violent and mean to her mother.  
Psychological testing was conducted, however, the results 
were determined to be invalid.

The veteran was diagnosed with major depressive disorder, not 
otherwise specified, and a borderline personality disorder.  
The examiner indicated that it was possible that the veteran 
had PTSD from a lifelong history of severe trauma beginning 
well before military service.  Her descriptions of traumatic 
experiences, however, in the military service are vague and 
she lacks PTSD symptoms related to any of the traumas.  She 
did not endorse re-experiencing of the trauma, nor did she 
attempt to avoid reminders of the trauma.  She did endorse 
extreme dislike and mistrust of men, however, she was 
currently living with an abusive man, and allowing him to 
come in and out of her house.  The veteran, because of her 
tearfulness, her severe anxiety, and low self esteem, was, 
however, clearly depressed.  She clearly demonstrated most 
symptoms of borderline personality disorder, which by 
definition is a set of symptoms developed very early in life, 
and very resistant to treatment.  These symptoms include 
efforts to avoid real or imagined abandonment evidenced by 
her continued involvement with her son's father, despite the 
fact that he is abusive; a pattern of unstable and intense 
interpersonal relationships; chronic feelings of emptiness; 
impulsivity including substance abuse, binge eating, and 
angry outbursts; recurrent suicidal threats; affective 
instability with marked changes in mood; inappropriate 
intense anger or difficulty controlling anger; and stress 
related paranoid ideation.  She demonstrated all these 
symptoms to one degree or another.

The examiner concluded that due to the combination of the 
veteran's obvious diagnoses, a diagnosis of PTSD was obscured 
and not possible due to a lack of specific symptoms of post-
traumatic stress.  The examiner also stated that it was 
uncertain and unverifiable due to the lack of symptoms and 
due to a general paranoid ideation that the veteran 
experienced the situations she described during military 
service.  Even if she had, they did not cause her diagnosis 
of depression or personality disorder, because it began well 
before service, and it is likely that she had a lifelong 
history of trauma beginning as a child and continuing until 
the present time.


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

In March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330-10332 (March 7, 2002); 38 
C.F.R. § 3.304(f)(3).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

Initially, the Board finds that the veteran did not engage in 
combat, nor has she alleged such.  Because she did not engage 
in combat, the issue of whether there is credible supporting 
evidence that a claimed in-service stressor actually occurred 
must be addressed.  

In this regard, the service medical records show that the 
veteran did undergo a therapeutic abortion, or a D&C, on 
October [redacted], 1973, which was undertaken with the use of 
general anesthesia.  Subsequent hospitalization was required 
for postabortal endometritis from October [redacted] to [redacted], 1973.  It 
is during this follow-up treatment that the veteran alleges 
that a D&C was performed without anesthesia and that the 
doctor verbally abused her.  The treatment report does not 
show that a D&C was performed during hospitalization from 
October [redacted] to [redacted], 1973.  Rather, the veteran had a pelvic 
examination which revealed exquisite tenderness of the entire 
pelvic area.  The veteran has not provided any credible 
supporting evidence showing that she was verbally abused by 
the examining doctor.  Accordingly, this alleged stressor has 
not been verified.

With regard to the stressor of the attempted gang rape during 
her period of active service, the veteran's service medical 
records are entirely silent as to any reported sexual 
assault.  There is no evidence that the veteran was treated 
for any symptoms of residuals of a sexual assault, nor that 
there was any assault reported to the authorities.  
Similarly, the veteran has not presented any corroborating 
evidence of personal assault from any other sources, to 
include records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  

With regard to the stressor of being stalked during service 
from July to December 1974, the veteran has provided a 
statement from a fellow service member corroborating this 
incident.  A December 1974 academic evaluation report from 
this same individual also shows that the veteran was 
experiencing a personal crisis at that time and was placed in 
a probationary period.  Accordingly, this stressor has been 
verified.

However, the Board finds that the medical evidence reflecting 
that the veteran does not have PTSD is more probative than 
the statements by the social workers in the Vet Center 
records and from James R. Hicks, M.D. and A. Henri Moyal, 
M.D.  Two VA examiners (one in 2000 and the other in 2004), 
based upon review of the claims folder, detailed examination 
of the veteran, and consideration of the findings of other 
mental health professionals, determined that the veteran did 
not have PTSD.  Their opinions were based on review of the 
entire claims file, and are found to be persuasive when 
considered with the rest of the evidence of record.  

The Board is aware that prior to ultimately concluding that a 
diagnosis of PTSD was not possible due to lack of specific 
symptoms, the VA examiner in 2004 stated that a diagnosis of 
PTSD was possible from a lifelong history of severe trauma 
beginning prior to service.  Regardless, the examiner 
specifically stated that the veteran lacked post-traumatic 
symptoms related to any of her claimed in-service traumas.  

Again, the veteran has been diagnosed as having PTSD by James 
R. Hicks, M.D., A. Henri Moyal, M.D., and social workers at 
the Vet Center.  However, these diagnoses of PTSD of record 
were not based upon review of the claims folder, and no 
rationale was provided.  Accordingly, the opinions of the VA 
examiners are found to carry more weight.  Among the factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The veteran herself is a 
psychiatric nurse practitioner and has stated that she has 
PTSD as a result of in-service trauma.  She has also reported 
that she exhibited behavior changes as a result of her 
personal assault.  However, her bias in this matter is 
obvious.  

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The probative and relevant 
evidence of record forms a medical consensus that the veteran 
does not have PTSD related to any in-service stressor.  In 
weighing the medical opinions, the Board is affording more 
probative weight to the opinion of the VA examiners.  The 
opinions are thorough and more consistent with the other 
evidence of record.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  


Acquired psychiatric disorder, other than PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Additionally, 
the pertinent laws and regulations provide that a psychosis 
will be presumed to have been incurred in service if it had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

With respect to an acquired psychiatric disorder other than 
PTSD, the veteran has been diagnosed as having a personality 
disorder, a major depressive disorder, and a generalized 
anxiety disorder.  Personality disorders are not diseases or 
injuries within the meaning of applicable law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  

As noted above, the veteran's service medical records 
disclose no complaints or findings of a psychiatric disorder.  
On separation examination in January 1979, she denied a 
history of any psychiatric problems and clinical evaluation 
was normal.  She was not diagnosed as having a psychiatric 
disorder until several years after her separation from 
service.  The veteran has related her psychiatric problems to 
her active duty, including her claimed traumas.  However, as 
discussed above, her bias in this case is obvious; therefore, 
her medical opinion is not persuasive.  There is no other 
competent evidence of record which connects the veteran's 
major depressive disorder or generalized anxiety disorder to 
her active duty.  There are no medical opinions contained in 
any of the veteran's post-service medical records relating 
either of these disabilities to her military service.  To the 
contrary, the VA examiner in 2004 stated that the veteran's 
claimed in-service traumas did not cause her depression.  

There is some evidence of record suggesting that the 
veteran's depression began prior to her active service.  The  
RO has obtained the veteran's service medical records; 
however, an entrance examination is not of record.  As there 
is no evidence showing that the veteran was examined upon 
entry onto active duty, the presumption of soundness does not 
attach.  38 U.S.C.A. §§ 1111.  Assuming, without deciding, 
that an acquired psychiatric disorder did exist prior to 
active service, there is no simply evidence of record showing 
that it was aggravated by service.  Again, the service 
medical records, including the separation examination, are 
completely negative for any complaints or findings of a 
psychiatric disorder.  In October 1973, it was noted that the 
veteran would probably have no problems dealing with her 
abortion psychologically.  There is no evidence of record 
showing any increase in psychiatric disability during 
service.  

Likewise, for the reasons and bases provided above, the 
evidence preponderates against the claim for service 
connection for a acquired psychiatric disorder (other than 
PTSD).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


